DETAILED ACTION
Election/Restrictions
Group I, claims 10-27 were elected with traverse.  The traversal is on the ground(s) that there is no serious burden.  This is not found persuasive because (i) this is a national stage application considered under the lack of unity standard, and (ii) even if burden is required, the two inventions would be separately classified in different CPC classifications establishing the burden.  The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 10, the phrase “second resin that extends to sides of the composite sheet” renders the claim indefinite.  The “sides” limitation can be interpreted in two ways: (1) the second resin flows beyond the sides of the composite sheet, or (2) the second resin is only required to flow “to” the sides.  As an example of the second interpretation, see the annotated Fig. 3 from Kakimoto (US 20150283730) below:

    PNG
    media_image1.png
    611
    444
    media_image1.png
    Greyscale

The instant drawings suggest that what Applicant actually intended was that the second resin extends “beyond” the sides of the sheet, and the Examiner recommends that the claim be amended to replace the “to sides” limitation with “beyond the sides”.  Other claims are rejected by dependence.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Masui (US 5,053,179) in view of Jones (US 20190210303).
As to claim 10, Masui teaches a method for making an article comprising placing a sheet (3) that may be a reinforcement (5:15-21) within a mold and placing a block of second resin (Fig. 3, item 4; 5:27-38) within the edges of a backside of the sheet and pressing the sheet and the resin using a mold to produce a composite having the sheet embedded in the surface of a resin layer that extends to the sides of the sheet.
Masui is silent to the sheet material containing a first resin, pressing with a heated mold, and the first fiber sheet closest to the front of the composite is larger than the other fiber sheets in the composite.
Jones teaches a composite material containing a first resin ([0043]) and pressing with heated molds ([0083]), and the first fiber sheet (24) closest to the front of the composite is larger than the other fiber sheets in the composite (36).
It would have been obvious to one of ordinary skill in the art to utilize the Jones composite material as the Masui skim material because (a) Masui teaches/suggests a laminate (5:22) and nonwovens (5:16), and Jones provides a laminate (figures) containing nonwoven ([0010]), or (b) Jones provides the benefit of providing a structural composite panel with low weight but containing reinforcement to form mounting points and provide strength ((0003]-[0004]).
As to claim 23, any edge produced by the Masui molding process (Fig. 4, edges folded up) can be considered a fixing part in the recited intended use.

Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Masui (US 5,053,179) in view of Jones (US 20190210303), and further in view of Asanuma (US 20170326764).  Masui and Jones teach the subject matter of claim 10 above.
As to claim 11, Masui and Jones are silent to the fixing pin on the mold to retain the composite sheet.
Asanuma shows that it is conventional to provide a positioning pin on a die/mold for fixing a prepreg in a position.   
It would have been prima facie obvious to one of ordinary skill in the art to incorporate the Asanuma positioning pin into the Masui mold (a) as an obvious improvement that would maintain the position of pieces placed in the Masui mold, or (b) as an obvious interchangeable substitute for the locating features already included in the Masui mold (see Fig. 5(b), item 11).
As to claim 24, any edge produced by the Masui molding process (Fig. 4, edges folded up) can be considered a fixing part in the recited intended use.

Claims 12, 14, 16, 18, 20-22, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Masui (US 5,053,179) in view of Jones (US 20190210303) and Bech (US 20140170369).
As to claim 12, Masui and Jones are silent to the inclined side faces from the front side to the backside such that the front side of the composite sheet is wider than the backside.
Bech teaches a composite sheet fixed in one piece (which can be rolled, see Fig. 8) having inclined side faces such that the front side is wider than the backside (Figs. 10-11b).
It would have been prima facie obvious to one of ordinary skill in the art to incorporate the Bech tapered edges into Masui and Jones because doing so would ease the laying of the sheet in curved portions (Bech, [0054]).
As to claims 14 and 16, Bech Fig. 10 is interpreted as showing fixing in one piece and subsequently cutting the edges at an incline, while Bech provides other embodiments ([0044]) interpreted as cutting to size before stacking/fixing.  As to claims 18 and 20-22, while Masui does not appear to teach specific fiber materials, Bech teaches glass fibers ([0055]).  It would have been prima facie obvious to incorporate the Bech glass fibers into the modified Masui process as an obvious interchangeable substitute reinforcement material.
As to claims 25-27, any edge produced by the Masui molding process (Fig. 4, edges folded up) can be considered a fixing part in the recited intended use.
Claims 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Masui (US 5,053,179) in view of Jones (US 20190210303), Asanuma (US 20170326764) and Bech (US 20140170369).  Masui, Jones, and Asanuma teach the subject matter of claim 11 above.
As to claim 13, Masui, Jones, and Bech are silent to the inclined side faces from the front side to the backside such that the front side of the composite sheet is wider than the backside.
Bech teaches a composite sheet fixed in one piece (which can be rolled, see Fig. 8) having inclined side faces such that the front side is wider than the backside (Figs. 10-11b).
It would have been prima facie obvious to one of ordinary skill in the art to incorporate the Bech tapered edges into Masui and Jones because doing so would ease the laying of the sheet in curved portions (Bech, [0054]).
As to claim 15 and 17, Bech Fig. 10 is interpreted as showing fixing in one piece and subsequently cutting the edges at an incline, while Bech provides other embodiments ([0044]) interpreted as cutting to size before stacking/fixing.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Masui (US 5,053,179) in view of Jones (US 20190210303), Asanuma (US 20170326764), and further in view of Bech (US 20140170369).  Masui, Jones, and Asanuma teach the subject matter of claim 10 above.
As to claim 19, while Masui does not appear to teach specific fiber materials, Bech teaches glass fibers ([0055]).  
It would have been prima facie obvious to incorporate the Bech glass fibers into the modified Masui process as an obvious interchangeable substitute reinforcement material for the unknown material used in the modified Masui process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742